John A. Fogleman, Chief Justice, concurring. I concur because I believe that this record discloses that Patricia Miller was an accomplice as a matter of law but that Robert Holloway was not, even if he was an accomplice at all. I do not see how it can be said that Patricia Miller did not attempt to aid in the commission of the offense with which the petitioner was charged. It does not matter what motivated her to do so, she knowingly attempted to aid. On the other hand, Holloway studiously avoided any assistance in the commission of the crime. It must be remembered that the crime charged was criminal conspiracy to commit criminal mischief. The crime of criminal mischief was complete when the plane was damaged or destroyed. Holloway had absolutely nothing to do with that offense. Collection of the insurance proceeds was not an element of the offense of which Cate was charged, so Holloway could not be an accomplice under Ark. Stat. Ann. § 41-303 (2) (Repl. 1977). He was not an accomplice under § 41-303 (1) because he did nothing to promote or facilitate either the criminal mischief or the conspiracy to commit it. Because Holloway was not an accomplice, I would affirm the decision of the Court of Appeals. I am authorized to state that Mr. Justice Purtie joins in this opinion.